    Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



JAYNE BELCHER ET AL.                                         CIVIL ACTION


VERSUS                                                       NO. 18-7368


JOSEPH LOPINTO, III ET AL.                                   SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Plaintiffs’ Motion to Review the Magistrate Court’s
Order of August 27, 2020 (Doc. 186). For the following reasons, Plaintiffs’
Motion is DENIED and the Magistrate Court’s Order is AFFIRMED.


                               BACKGROUND
      This action arises out of Joshua Belcher’s suicide at the Jefferson Parish
Correctional Center (“JPCC”) in Gretna, Louisiana, where he was being held
as a pretrial detainee. Following his death, Belcher’s parents, Jayne and
Jimmy Belcher (“Plaintiffs”), filed this suit, alleging violations of § 1983 and
state law against Joseph P. Lopinto, III and Newell Normand, as the current
and former Sheriffs of Jefferson Parish, respectively; Jefferson Parish;
CorrectHealth Jefferson, L.L.C. (“CH”), the entity with whom Jefferson Parish
contracted to provide healthcare services at JPCC; and Ironshore Specialty
Insurance Co., the insurance provider for CH. Plaintiffs’ claims against the
Sheriffs and Jefferson Parish have been dismissed, leaving only Plaintiffs’
claims against CH and Ironshore.


                                       1
     Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 2 of 8




       Plaintiffs claim that CH’s treatment of Belcher at JPCC demonstrates a
policy of deliberate indifference. As evidence of such a policy, Plaintiffs intend
to introduce evidence of other suicides at JPCC. At issue are two of Plaintiffs’
discovery requests to CH that relate to additional suicides at JPCC. The first
request is Interrogatory No. 6, which states: “Please identify any and all deaths
within the Jefferson Parish Correctional Center from January 1, 2009 to the
present. Please include the inmate name and cause of death for each
instance.”1 The second discovery request at issue is Request for Production No.
7, which states: “Please produce any and all weekly, monthly, quarterly and
yearly reports submitted by you to Jefferson Parish, including, but not limited
to reports of deaths and/or suicide attempts at the Jefferson Parish
Correctional Facility (Gretna Jail) as well as any events that may give rise to
litigation.”2 Similar requests were propounded to all the Defendants, and
Plaintiffs received information relating to two suicides, that of Jerome Bell and
Jatory Evans, that were committed shortly before and after Joshua Belcher’s
suicide.
       Recently, Plaintiffs learned from outside sources that there had been two
additional suicides at JPCC—Marshall Guillot on June 5, 2019, and Shallen
Richoux on July 26 or 27, 2020. Plaintiffs filed a Motion for Sanctions, alleging
that the Defendants3 had failed to supplement their discovery responses with
information relating to Guillot and Richoux’s suicides. The motion was referred
to Magistrate Currault.
       In Plaintiffs’ Motion for Sanctions, Plaintiffs asked for: “(1) production of
all documents related to Guillot’s suicide and Richoux’s death; (2) leave to


1 Doc. 172-6 at 6.
2 Id. at 20.
3 At the time Plaintiffs filed their Motion for Sanctions, Defendants Newell Normand, Joseph

   Lopinto, and Jefferson Parish had not yet been dismissed from the suit.

                                             2
     Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 3 of 8




amend Plaintiffs’ Witness and Exhibit List; and (3) attorneys’ fees related to
the filing of this motion.”4 On August 26, 2020, after oral argument on the
motion, Magistrate Currault denied Plaintiffs’ Motion for Sanctions but
ordered “that, on or before September 9, 2020, Defendants shall produce
documents to Plaintiffs the same type of documents and information relating
to Marshall Guillot and any other suicide occurring at the facility up through
December 18, 2019, as was previously produced relating to Jatory Evans and
Jerome Bell.”5 Magistrate Currault also clarified that Defendants were not
required to produce documents related to non-suicide deaths at JPCC.6
       Currently before the Court is Plaintiffs’ Motion to Review the Magistrate
Court’s Order of August 26, 2020. Plaintiffs do not appeal the entirety of
Magistrate Currault’s order, but rather only appeal the part of the order that
requires Defendants to provide Plaintiffs with information relating to suicides
occurring “up through December 18, 2019.”7 Plaintiffs allege that Defendants
have a legal duty to continue supplementing discovery until the date of trial.
Plaintiffs therefore argue that the Magistrate-imposed deadline was clearly
erroneous and contrary to law and ask this Court to “order Defendants to
produce evidence of other suicides in the JPCC that occur between the
discovery deadline (December 19, 2019) and the date of trial (May 13, 2020).” 8
CH opposes Plaintiffs’ appeal of the Magistrate decision.




4 Doc. 172 at 1.
5 Doc. 184 at 1–2.
6 Id. at 2.
7 Id. at 1–2.
8 Doc. 186-1 at 3.



                                       3
     Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 4 of 8




                                  LEGAL STANDARD
       With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions.9 A magistrate judge is afforded
broad discretion in resolving non-dispositive, pre-trial matters.10 A party
aggrieved by the magistrate judge’s ruling may appeal to the district judge
within fourteen days after service of the ruling.11 The district judge may
reverse only upon a finding that the ruling is “clearly erroneous or contrary to
law.”12 In order to meet this high standard, the district judge must be “left
with a definite and firm conviction that a mistake has been committed.” 13


                                 LAW AND ANALYSIS
       Plaintiffs argue that Magistrate Currault’s ruling was clearly erroneous
as it implicitly held that the duty to supplement discovery terminates at the
discovery deadline rather than the date of trial. Federal Rule of Civil Procedure
26(e) requires a party “who has made a disclosure under Rule 26(a)—or who
has responded to an interrogatory, request for production, or request for
admission” to supplement his responses if he learns that the disclosure was
incomplete or incorrect.14 The Advisory Notes to the 1993 Amendment of Rule
26(e) explain that “supplementations should be made at appropriate intervals
during the discovery period, and with special promptness as the date
approaches.”15 Neither the Federal Rules nor the Advisory Notes, however,
advise as to whether the duty to supplement applies to documents created, or


9 28 U.S.C. § 636(b)(1)(A).
10 McCallon v. BP Am. Prod. Co., Nos. 05–0597, C/W 05–0700, 2006 WL 3246886, at *2 (E.D.
   La. Nov. 8, 2006).
11 FED . R. CIV. P. 72(a).
12 28 U.S.C. § 636(b)(1)(A); FED . R. CIV. P. 72(a).
13 Yelton v. PHI, Inc., 284 F.R.D. 374, 376 (E.D. La. 2012) (internal quotation marks omitted).
14 FED . R. CIV. P. 26(e)(1)(A)–(B).
15 Advisory Committee Notes to the 1992 Amendment to FED . R. CIV. P. 26(e).



                                              4
      Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 5 of 8




events that occur, after the close of discovery,16 and the Fifth Circuit has yet to
speak on the matter. Further, district courts that have addressed this issue
have reached varying conclusions.17 As there is no clear directive as to whether
the duty to supplement encompasses material created after the close of
discovery, this Court cannot say that Magistrate Currault’s finding was clearly
erroneous or contrary to law.
       Further, many courts that have found a continuing duty to supplement
discovery with material produced after the discovery deadline have also noted
the discretionary nature of this decision.18 For example, Plaintiffs cite to
Iweala v. Operational Tenchologies Services, Inc.,19 where the United States
District Court for the District of Columbia analyzed whether the duty to
supplement extended to materials created after the close of discovery. After
reviewing the language of the Federal Rule, the Advisory Notes, and relevant
case law, the Iweala court came to the conclusion that “the duty to supplement
certain discovery disclosures can extend beyond the close of discovery.” 20


16 See Iweala v. Operational Techs. Servs., Inc., No. CV 04-02067 (RWR), 2010 WL 11583114,
   at *1 (D.D.C. Apr. 13, 2010).
17 See Pharmacy, Inc. v. Am. Pharm. Partners, Inc., No. CV 05-776 DRH AKT, 2008 WL

   4415263, at *3 (E.D.N.Y. Sept. 24, 2008) (“[A] party is under no duty to produce documents
   which did not exist prior to the close of discovery.”). But see also Gamevice, Inc. v. Nintendo
   Co., No. 18-CV-01942-RS (TSH), 2019 WL 5565942, at *2 (N.D. Cal. Oct. 29, 2019) (finding
   that “the fact discovery cutoff does not terminate the obligation to supplement” and
   ordering updated financial information that encompassed periods beyond the discovery
   deadline).
18 The court notes that a finding of court discretion in the duty to supplement is consistent

   with the language of the Federal Rules and the Advisory Notes. Federal Rule 26(e)(1)(A–
   B) states that supplementation is necessary when a party learns that the response is
   incomplete or incorrect or “as ordered by the court.” The Advisory Committee Notes for the
   1993 Amendment add that “[i]t may be useful for the scheduling order to specify the time
   or times when supplementations should be made.”
19 2010 WL 11583114.
20 Id. at *2 (emphasis added); see also Episcopo v. Gen. Motors Corp., No. 02 C 8675, 2004 WL

   628243, at *7 (N.D. Ill. Mar. 29, 2004), aff’d, 128 F. App’x 519 (7th Cir. 2005) (“[T]he
   language of Rule 26(e)(2) is broad enough to require supplemental disclosures under certain
   circumstances, regardless of whether discovery had closed, and is consistent with the spirit

                                                5
     Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 6 of 8




Accordingly, courts have exercised their discretion to find a duty to supplement
discovery with post hoc material where such material was relevant to the
matter and non-prejudicial to the producing party.21
       In the current matter, the Court finds that evidence of suicide attempts
at JPCC following Joshua Belcher’s death is of questionable relevance.
Plaintiff relies on Grandstaff v. City of Borger, Tex.,22 for the proposition that
post-incident conduct is probative of the existence of a custom or policy. At least
one court within the Fifth Circuit, however, has found                           Grandstaff
distinguishable and precluded evidence of later suicides to demonstrate a
policy of deliberate indifference.23 The Court has not yet ruled on whether
suicides subsequent to Belcher’s at JPCC are admissible at trial, and the Court
declines to do so now. The Court does note, however, that given the
questionable relevance of all subsequent suicides at JPCC, the relevance of
suicides committed after December 18, 2019—over two years after Belcher’s
suicide—is certainly diminished.
       In Lewis v. East Baton Rouge Parish, the Middle District of Louisiana
recognized the uncertain relevance that subsequent suicides hold in a § 1983
action but still found such evidence discoverable as it “may lead to the




   behind the discovery rules, which is to promote a liberal discovery process ‘in an effort to
   narrow the issues for trial and to prevent unfair surprise.’” (emphasis added and internal
   citations omitted)).
21 See Everlight Elecs. Co. v. Nichia Corp., No. 12-CV-11758, 2015 WL 412184, at *2–3 (E.D.

   Mich. Jan. 30, 2015) (granting the motion to compel the production of updated sales
   information, as it was relevant to the calculation of damages at trial, but denying the
   motion to compel as to “new versions of accused products.” As to the new products, the
   Everlight court found that “this type of discovery supplementation will ultimately result in
   the need to move the trial date to provide the experts adequate time to supplement their
   infringement opinions and for the parties to digest the revised opinions.”).
22 767 F.2d 161 (5th Cir. 1985).
23 See Nagle v. Gusman, No. CV 12-1910, 2016 WL 9411375, at *2 (E.D. La. Mar. 8, 2016).




                                              6
     Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 7 of 8




discovery of admissible evidence.”24 As discovery has closed in this case, such
disclosures could not lead to the discovery of additional admissible evidence.
To the contrary, CH’s disclosure of suicides at JPCC committed after the
discovery deadline would likely be the sort of disclosure that would interfere
with the parties’ abilities to timely prepare for trial.25 This Court therefore
finds that Magistrate Currault’s limitation on the duty to supplement was
reasonable and not clearly erroneous.
      Plaintiffs rely heavily on the case of United States v. State, where the
Middle District of Louisiana found that the obligation to continuously
supplement discovery was “in no way limited by the discovery deadlines
imposed by the Court’s Scheduling Order pursuant to Rule 16.” 26 United States
v. State is distinguishable, however, as the court was addressing a document
created after “Phase 1 of discovery,” not the close of all discovery. Additionally,
the court in State had previously found that the “key allegations” were of
“continuous violation[s],” highlighting the relevance of the later-created
report.27 Unlike the plaintiffs in United States v. State, Plaintiffs need not
prove an ongoing violation as they have not requested prospective relief. 28
Further, for the reasons already stated above, this Court finds evidence of
suicides at JPCC after December 18, 2019, of minimal relevance. This Court
therefore fails to find United States v. State instructive.
      Finally, in affirming Magistrate Currault’s August 26, 2020 Order, this
Court clarifies that CH is indeed under a duty to supplement the relevant



24 Lewis v. E. Baton Rouge Par., No. CV 16-352-JWD-RLB, 2018 WL 3862044, at *4 (M.D.
   La. Aug. 13, 2018).
25 See e.g., Everlight, 2015 WL 412184, at *2–3.
26 United States v. State, No. CV 11-470-JWD-RLB, 2015 WL 5595630, at *2 (M.D. La. Sept.

   21, 2015).
27 Id.
28 See id.



                                           7
        Case 2:18-cv-07368-JTM-DPC Document 201 Filed 10/20/20 Page 8 of 8




discovery requests with information about suicide attempts at JPCC prior to
December 18, 2019. In CH’s opposition to this Motion, CH argued that
Magistrate Currault never ruled on the duty to supplement, but rather ordered
a production of documents unrelated to any existing discovery request. Having
reviewed the transcript from the oral argument before Magistrate Currault on
August 26, 2020, this Court disagrees. Both Interrogatory No. 5 and
Interrogatory No. 6 ask CH to identify all suicide attempts/deaths “from
January 1, 2009 to the present.”29 Request for Production No. 7 requests copies
of reports that CH has submitted to Jefferson Parish related to suicide
attempts at JPCC. CH argues that these requests are “self-limiting” or that
prior Court orders have limited their duration. Finding neither of these
allegations true, this Court affirms Magistrate Currault’s Order as an order
requiring CH to supplement prior discovery responses. Accordingly, this
supplementation shall be “of the same type of documents and information
relating to Marshall Guillot and any other suicide occurring at the facility up
through December 18, 2019, as was previously produced relating to Jatory
Evans and Jerome Bell.”30


                                    CONCLUSION
         For the foregoing reasons, Plaintiffs’ Motion to Review the Magistrate
Court’s Order (Doc. 186) is DENIED.
                          New Orleans, Louisiana this 19th day of October, 2020.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE

29   Doc. 172-6 at 5–6.
30   Doc. 184 at 1–2.

                                           8
